—In a consolidated proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating (1) Ronald Tocci as a candidate in a primary election to be held on September 12, 2000, for the nomination of the Independence Party as its candidate for the position of Member of the New York State Assembly for the 85th Assembly District, and (2) Jeremiah Mahoney and Maria G. Pierro as candidates in a primary election to be held on September 12, 2000, for the party positions as the Male and Female members, respectively, of the Independence Party New York State Committee for the 85th Assembly District, the appeal, as limited by the appellant’s brief, is from so much of a final order of the Supreme Court, Westchester County (Nicolai, J.), entered August 15, 2000, as granted the petition.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements (see, Matter of Gatto v *432King, 218 AD2d 772). Mangano, P. J., Thompson, Sullivan, Krausman and Goldstein, JJ., concur.